 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                      CASE NO. C16-1486 JLR
                                                           ORDER DIRECTING JOINT
11                                Plaintiff,
                   v.                                      STATUS REPORT
12
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The parties filed a joint status report on March 6, 2020, informing the court that

16   the parties are awaiting the institution of a credit arrangement “to furnish the necessary

17   assistance” for the work to be performed under the proposed consent decree. (See JSR

18   (Dkt. # 12) at 2; Compl. (Dkt. # 1) at 6-222 (“Prop. Consent Decree”).) The parties

19   further state that “[o]nce this arrangement is in place, the parties will proceed with final

20   review by decision-makers of the revised consent decree” and proposed filing another

21   joint status report within 60 days of the date of their March 6, 2020, joint status report.

22   (See JSR at 2.) Accordingly, the court ORDERS the parties to file a joint status report on


     ORDER - 1
 1   or before May 5, 2020, reporting (1) the status of the matter, (2) what steps are necessary

 2   to bring this matter to closure, and (3) any other issues that the parties believe they should

 3   bring to the attention of the court. If the parties cannot come to agreement concerning the

 4   status of this matter or other information required by the court, the parties may include

 5   separate statements within the joint status report.

 6          Dated this 27th day of March, 2020.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
